Title: Thomas Boylston Adams to William Smith Shaw, 29 June 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            Dear William
            Philadelphia 29th: June 1799.
          
          I am favored with your’s of the 23d: instt: and the enclosures—one of which is herewith returned.
          The Lieutenant Governor’s address is quite equal to my expectations, and there is little doubt with me, that he will rise a peg higher, merely, or chiefly because the people would not be united in any man of more capacity and talents. If any considerable interval take place prior to a new election, other candidates will be brought forward

and I think there will be some risk of a division of the federal interest, which may turn the scale in favor of our General, who will doubtless be found at his post on a new trial of electioneering strength. A suggestion of this sort might be serviceable in the newspapers.
          I have nothing particular to communicate— The weather has been & still is intensely hot; for two days successively the thermometer stood at 92%, but since then we have had a thunder storm or two, which have cooled us a little. Reports are circulated almost daily of cases having already occurred of the yellow fever. The doctors deny most positively that anything so bad exists, though several very sudden deaths have occurred. We expect continual alarm, but no vessel has yet arrived upon which the burthen of importation can be thrown; about the beginning of August we may expect one. The heat is sufficiently intense to create a plague almost of itself.
          Our Court is still sitting— On monday another begins—in short there is very little intermission at this Season.
          Great preparations are making for the 4th: by all the military gentlemen. I am invited to dine with the Cincinnati.
          What has become of the answer you expect, I cannot conjecture. It was sent nearly a month ago, but I believe by a private hand.
          I should have sent you Fries’s trial, but it has never been published; a new trial having been granted by the Court, the publication would have been improper.
          Give my regards & love where due and accept the best esteem / of
          
            T. B. Adams.
          
          
            PS. I am very sure you will thank me, for reminding you that your Orthography grows worse & worse. I know my own to be incorrect occasionally, but I use a dictionary for the most part when writing. “Do thou likewise.”
          
        